Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng EP 2056540 in view of Wang US 20070171857, and Nakano US 20100074122.

Regarding claims 1 and 11, Geng teaches starting, by a transmit end, a timer before transmitting new data to a receive end, (wherein a preset value of the timer is a maximum transmission latency corresponding to a service type of the data);

sending, by the transmit end, retransmission data to the receive end when the timer does not expire and data is to be retransmitted, wherein the retransmission data is a part or all of the data; and
stopping sending, by the transmit end, the retransmission data to the receive end when the timer expires (abstract).

	Although Geng teaches starting, by a transmit end, a timer before transmitting new data to a receive end, the reference is silent on wherein a preset value of the timer is a maximum transmission latency corresponding to a service type of the data.
	Wang teaches a preset value of the timer is a maximum transmission latency ([0034]). Although Wang is silent on the maximum latency corresponding to a service type of the data, this would have been obvious. For instance, it would have been obvious for real time data to have a different maximum latency than non-real time data.
 Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Geng by wherein a preset value of the timer is a maximum transmission latency corresponding to a service type of the data, as suggested by 

Although Geng teaches sending retransmission data, the combination is silent on wherein sending, by the transmit end, retransmission data to the receive end when the timer does not expire and data needs to be retransmitted comprises:
stopping sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and a remaining time of the timer is less than a time required by the receive end to receive and process the retransmission data.
	The Examiner interprets this limitation to be although the timer has not expired, stopping transmission if an insufficient of time exists to complete the transmission.
	Nakano teaches although the timer has not expired, stopping transmission if an insufficient of time exists to complete the transmission (abstract, claims 1, 6, 11, and 16).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   wherein sending, by the transmit end, retransmission data to the receive end when the timer does not expire and data needs to be retransmitted comprises: stopping sending, by the transmit end, the retransmission data to the receive end when the timer does 

Regarding claims 2, 12, wherein the starting, by a transmit end, a timer before transmitting new data to a receive end comprises: starting, by the transmit end, the timer when obtaining the new data (Geng: fig. 2 box 202).

Regarding claims 3 and 13, wherein the sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and data is to be retransmitted comprises:
sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and a remaining time of the timer is greater than or equal to a time required by the receive end to receive and process the retransmission data (Geng: abstract).

Based on discussions with the applicant’s representative, Mr. Fei Shen, the Examiner interprets claims 5, 6, 15, and 16 to be:
5 and 15  (Currently Amended) The data retransmission method according to claims 1 and 11, wherein the method further comprises:
determining, by the transmit end, whether a quantity of transmissions exceeds a preset value for a maximum transmission quantity, and sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions does not exceed the preset value for the maximum transmission quantity.
6 and 16  (Currently Amended) The data retransmission method according to claim 1, wherein the method further comprises:
determining, by the transmit end, whether a quantity of transmissions exceeds a preset value for a maximum transmission quantity, and stopping sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions exceeds the maximum transmission quantity.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Geng, Wang, and Nakano as applied to claims 1 and 11 above, and further in view of Terry US 20050276266.

quantity of transmissions exceeds a preset value for a maximum transmission quantity, and sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions does not exceed the preset value for the maximum transmission quantity
Terry teaches determining, by the transmit end, whether a quantity of transmissions exceeds a preset value for a maximum transmission quantity, and sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions does not exceed the preset value for the maximum transmission quantity ([0027, 0033]). US 20090238124 [0042] also teaches the limitation.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   determining, by the transmit end, whether a quantity of transmissions exceeds a preset value for a maximum transmission quantity, and sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions does not exceed the preset value for the maximum transmission 

Regarding claims 6 and 16, the data retransmission method according to claim 1, wherein the method further comprises:
determining, by the transmit end, whether a quantity of transmissions exceeds a preset value for a maximum transmission quantity, and stopping sending, by the transmit end, the retransmission data to the receive end when the timer does not expire and the quantity of the transmissions exceeds the maximum transmission quantity ([0027, 0033]).


Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/28/21 have been fully considered but they are not persuasive. The Examiner maintains Nakano is relevant given the Examiner interprets the claim limitation to be although the timer has not expired, stopping transmission if an insufficient of time exists to complete the transmission.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/     Primary Examiner, Art Unit 2476